—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Orange County (Klein, J.), dated November 20, 2008, as, upon a fact-finding order of the same court dated September 24, 2008, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal mischief in the fourth degree, placed him with the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the appeal is dismissed, as academic, without costs or disbursements.
*686In view of the fact that the period of placement has expired, the issues raised on appeal are academic (see Matter of Isaiah P., 45 AD3d 772 [2007]; Matter of Ricky A., 11 AD3d 532 [2004]). Fisher, J.P., Balkin, Hall and Austin, JJ., concur.